                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION

DEREK S. TISLOW,                             )
ANDREW J. DOLLARD,                           )
YVONNE S. MORGAN,                            )
CASSY L. BRATCHER,                           )
JOSEPH A. MACKEY,                            )
JESSICA CALLAHAN,                            )
ERIC W. LEY, and                             )
FELICIA REID,                                )
                                             )
                         Plaintiffs,         )
                                             )
                      v.                     )   1:16-cv-01721-RLY-MJD
                                             )
GARY WHISENAND,                              )
CITY OF CARMEL,                              )
AARON DIETZ, and                             )
THE UNITED STATES, Acting by and             )
through its Drug Enforcement Administration, )
                                             )
                         Defendants.         )
                                             )
                                             )
HAMILTON COUNTY PROSECUTOR'S                 )
OFFICE,                                      )
                                             )
                         Interested Party.   )


LARRY LEY,                                   )
RONALD VIERK,                                )
GEORGE AGAPIOS, and                          )
LUELLA BANGURA,                              )
                                             )
                          Plaintiffs,        )
                                             )
                     v.                      )   1:16-cv-01908-RLY-MJD
                                             )
GARY WHISENAND,                              )
CITY OF CARMEL,                              )
                                         1
AARON DIETZ, and                         )
UNITED STATES, Acting by and through its )
Drug Enforcement Administration,         )
                                         )
                      Defendants.        )
                                         )
                                         )
HAMILTON COUNTY PROSECUTOR'S             )
OFFICE,                                  )
                                         )
                      Interested Party.  )

                                 FINAL JUDGMENT

      Today, the court granted Defendants’ Motions for Summary Judgment. The court

now enters final judgment in favor of Defendants and against Plaintiffs.

SO ORDERED this 8th day of March 2019.




Laura Briggs, Clerk
United States District Court

By: Deputy Clerk

______________________




Distributed Electronically to Registered Counsel of Record.




                                            2
